NO.
12-07-00033-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: HOME STATE
COUNTY   §          ORIGINAL
PROCEEDING
MUTUAL INSURANCE
COMPANY,
RELATOR     §          
 


















 
 

MEMORANDUM OPINION
            On June 6, 2007, this court delivered
an opinion conditionally granting the petition for writ of mandamus filed by
Home State County Mutual Insurance Company. 
That opinion ordered Respondent to vacate his order signed on December
8, 2006 denying Home State’s motion to compel the production of medical records
and to issue an order directing the real party in interest, George Horn, Jr.,
to produce the requested medical records to Home State.  Subsequently, on June 15, 2007, Respondent
signed an order complying with this court's opinion and order of June 6, 2007.
            All issues
attendant to this original proceeding having been disposed of, this original
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this proceeding is dismissed,
and our stay of April 5, 2007 is lifted. 
Horn’s motion to lift stay, which was filed on June 13, 2007, is
overruled as moot.
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered June 20,
2007. 
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)